Citation Nr: 1408953	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-46 074	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a rating in excess of 50 percent for major depressive disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel

INTRODUCTION

The Veteran had active duty from October 1979 to June 1985.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied a rating in excess of 30 percent for major depression.  By rating decision dated in July 2010, the RO granted a 50 percent rating, effective from September 30, 2009, for major depression.  The Veteran has continued his appeal for an even higher rating for the service-connected major depressive disorder.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In February 2012, the Veteran testified at a hearing, via videoconference, before the undersigned Acting Veteran's Law Judge.


FINDING OF FACT

The Veteran's major depressive disorder is manifested by no more than moderate to severe occupational and social impairment with deficiencies in most areas, such as work, family relations, thinking or mood, due to multiple symptoms both listed in the rating criteria, and not listed in the rating criteria, creating a reasonable doubt as to whether a higher disability rating is warranted under the Rating Schedule; total occupational and social impairment is not shown.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the criteria for a 70 percent, but not higher, rating for major depressive disorder have been met.  38 U.S.C.A. 1155 (West 2002); 38 C.F.R. §§ 3.321, 4 .130, Diagnostic Code 9411 (2013). 




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that any error in VCAA notice should be presumed prejudicial, and that VA bears the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  However, the U.S. Supreme Court reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error rests with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.   Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In a claim for increase, the VCAA requirement is for generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, and general notice regarding how disability ratings and effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).

The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in October 2009 that fully addressed the notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter also advised him of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  

Additionally, as noted above, in February 2012, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Acting Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the February 2012 hearing, the undersigned Acting Veterans Law Judge enumerated the issue on appeal.  Information was also solicited regarding the current nature and severity of his psychiatric disorder, and his history of post-service treatment.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claim.  The Board finds that, consistent with Bryant, the undersigned Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and the Board may proceed to adjudicate the claim.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  VA has obtained all identified and available service and post-service treatment records for the Veteran, and VA examinations were obtained in November 2009 and in October 2011.  Each of these examinations included a review of the claims folder, and a history obtained from the Veteran, and examination findings were reported, along with diagnoses/opinions, which were supported in the record.  These examination reports are therefore adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran  relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit thereafter flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background

VA treatment records showed that in August 2008, the Veteran reported he felt he was having a lot of problems with depression, had a poor social situation, and had no job.  In September 2009, he had a negative depression screen.  In October 2009, he was seen for mental health intake, and he admitted having depression but minimized his symptoms.  He reported he saw a private doctor who prescribed him psychiatric medication, but he was unable to state the names of the medications.  He reported that his sleep was poor.  He denied any suicidal and homicidal ideations, denied hallucinations, answered all questions appropriately, and was alert and oriented.  

On a VA examination in November 2009, the Veteran reported problems with short term memory, focus, and depression.  He also reported symptoms including a short attention span, withdrawal, apathy, anhedonia, irritability, sadness, and sleep disorder.  He reported constant symptoms which affected his daily functioning and resulted in difficulty retaining information.  He had trouble sleeping for 24 years, and described this as difficulty staying asleep.  He took medication for his psychiatric disorder, with good respond, and had not received psychotherapy or been hospitalized in the past year.  He reported he worked as a process engineer, for 10 years, and his relationship with the supervisor was good and his relationship with co-workers was fair.  He worked at night mainly and avoided most interpersonal conflict, but claimed he was not the person they wanted.  His relationship with his brother was conflictual and with his sister was okay.  He had a wonderful relationship with his wife of 26 years, and a great relationship with his children.  Since he developed a mental condition, there were major changes in his daily activities such as difficulty shopping in crowds, and there had been major social functioning changes including tending to stay to himself and difficulty dealing with feedback.  He had been working for the past month doing clerical work, and his relationship with his supervisor was okay and with his co-workers it had been occasionally conflictual, but he had not lost anytime from work.  On mental status examination, he was oriented, and his appearance, hygiene and behavior were appropriate.  His affect and mood showed a disturbance of motivation and mood.  Memory was impaired, and he had difficulty learning new things at work.  He denied delusions and hallucinations, obsessional rituals were absent, and his thought processes were appropriate, and judgment was not impaired.  The diagnoses included major depression associated with tinnitus, and a General Assessment of Functioning (GAF) score of 74 was assigned.  It was noted that the Veteran occasionally had interference with performing activities of daily living because he was hesitant to shop in public and had difficulty with sleep.    

VA treatment records showed that in June 2011, while the Veteran was hospitalized after a motor vehicle accident, he was seen for a psychiatry liaison consultation, and his diagnoses included adjustment disorder, major depressive disorder by history, and rule out PTSD.  A GAF score of 40 was assigned. In July 2011, the Veteran reported he was in constant pain and could not move after the accident he was in.  He reported he got suicidal at times, but was not suicidal at that time.  He was very depressed.  On mental status examination, he was alert and oriented, his mood was depressed, speech was goal directed, and his judgment was good.  The diagnoses included major depression, severe, with mild psychotic features and dysthymia, and a GAF score of 50/65 was assigned. In August 2011, he underwent a mental status examination, and his insight and judgment were good, mood was depressed, affect was flat, and his memory was somewhat impaired.  

On a VA examination in October 2011, the Veteran reported current symptoms of anhedonia, withdrawal, short attention span, sadness, irritability, and sleep disorder, that the severity of the symptoms was moderate, and that the symptoms were constant.  He reported that his leg problems had exacerbated his depression.  He reported that his symptoms affected his daily functioning, which resulted in difficulty retaining information.  He avoided people and could be easily frustrated and angry, and had had trouble sleeping for 26 years.  He reported difficulty staying asleep.  He did not have a history of violent behavior, and did not indicate a history of suicide attempts.  He reported having a distant relationship with his father, a fair relationship with his mother, and distant relationships with his siblings.  He had a good relationship with his wife and children.  He reported that since he left service, he worked at cabinetmaking for 10 years, as a process engineer for 10 years, as a musician on the side, and had good relationships with his supervisors and co-workers.  He had difficulty sleeping and had social changes in the past year such as being withdrawn, frustrated, and depressed.  He was not currently working and had not worked for three years.  He reported being laid off from his work as a process engineer due to economics, and that his unemployment was not primarily due to the effects of a mental condition.  On mental status examination, the Veteran was oriented, maintained good eye contact, and had appropriate appearance and hygiene.  His affect showed disturbance of motivation and mood, and his affect was restricted.  He had impaired attention and focus.  He preferred to keep his back to the wall.  His thought processes were appropriate, but he had mild memory impairment.  The VA examiner noted that the Veteran had difficulty establishing and maintaining effective work and social relationships because he tended to isolate, and that based upon the examination the Veteran needed follow-up treatment and required ongoing management with psychotropic medication.  A GAF score of 58 was assigned.

At the videoconference hearing, the Veteran testified that his family helped him with everything, that he had anger outbursts at his family, and that he stayed depressed everyday.  He claimed his depression had affected his ability to function independently, and that he could not do anymore and had tried therapy and to get better, but it was dark all around him.  He had not worked in two years, and that when he was working, he was given less responsibility because he was not getting things done like he should, and was ultimately laid off.  He testified he used to play music, but his disability did not allow him to play anymore and he could only listen.  He testified that he did not have a big friendship circle and kept to himself, and that he was concerned about his angry outbursts if he were around people. 





III. Analysis

1. Laws and Regulations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The Veteran's major depressive disorder has been assigned a 50 percent rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434.  Under the general rating formula for mental disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (for example, retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  

Further, a 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). 

In addition to the applicable rating criteria, in evaluating the Veteran's major depressive disorder, the Board has also considered the Global Assessment of Functioning (GAF) scores assigned and the definition of those scores.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, they must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a). 

2. Discussion

The Veteran contends that his service-connected major depressive disorder has been more disabling than currently evaluated.  As noted above, his major depressive disorder has been rated as 50 percent disabling, effective from September 30, 2009.  

After reviewing the record, and considering the doctrine of reasonable doubt, the Board is able to find support for a grant of a 70 percent rating for the Veteran's major depressive disorder.  The most recent VA examination in 2011 showed that his psychiatric symptoms had worsened, and that a GAF score of 58 was assigned (compared to the GAF score of 74 assigned on the VA examination in 2009).  Further, the Veteran's symptoms due to major depressive disorder included constant symptoms of anhedonia, withdrawal, short attention span, sadness, irritability, frustration, depression, a sleep disorder, restricted affect, disturbance of mood and motivation, and impaired attention and focus.  On the VA examination it was also noted that his symptoms affected his daily functioning, which resulted in difficulty retaining information.  He avoided people and had a distant relationship with his father and siblings, a fair relationship with his mother, and a good relationship with his wife and children.  Although the Veteran reported that his unemployment was not primarily due to the effects of a mental condition, the examiner opined that the Veteran had difficulty establishing and maintaining effective work and social relationships because he tended to isolate.  Finally, the Board notes that the Veteran's testimony rendered in 2012 suggested that his depression was affecting his ability to function independently, and that he continued to isolate.  Thus, it appears that after resolving any doubt in the Veteran's favor, the Veteran's service-connected major depressive disorder has approximated the criteria for the assignment of a 70 percent rating.  38 C.F.R. § 4.130, DC 9411. 

In order for an even higher rating of 100 percent to be assigned, however, the evidence of record would have to basically need to show total occupational and social impairment. In that regard, the Board notes that the evidence of record, which includes the VA examination reports dated in 2009 and 2011, VA treatment records, and the Veteran's testimony, does not show that his mental disorder is of such magnitude as to support the assignment of a 100 percent schedular rating.  In reaching these determinations, the Board has been mindful of the of the benefit-of-the-doubt doctrine.  In that regard, the Board acknowledges that the Veteran's major depressive disorder has clearly affected his occupational and social functioning, however, however, it is not productive of total occupational and social impairment.  While he is unemployed, the Veteran does not contend that his employment problems are even primarily related to his major depressive disorder, and socially, while the Veteran's isolation appears to have worsened, he still maintains relationships with his wife and children.  Also, the Board notes that the Veteran was not found to have a formal thought disorder, and had no report of delusions or hallucinations, and no inappropriate behavior was noted.  Although it was noted on one VA treatment record that he was suicidal at times, he has denied suicidal ideation.  

Thus, for reasons set forth above, the Board concludes that the evidence of record does not reflect that the Veteran's disability picture due to his service-connected depression approximates the criteria for a 100 percent rating.  Rather, giving the Veteran the benefit of any reasonable doubt, the Board finds that the criteria for a 70 percent rating for his major depressive disorder, but no more, have been met.  38 C.F.R. § 4.130, DC 9411.  

3. Extraschedular Consideration

In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  In determining whether an extra-schedular disability rating is appropriate, first, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the disability picture is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  If the step two factors exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

In the present case, the Board finds that the Veteran's disability picture due to his service-connected major depressive disorder is adequately contemplated by the rating schedule, especially since the rating criteria (DC 9434) specifically take into account social and occupational functioning in assessing the severity of a mental disorder, and provides for a greater evaluation for more severe impairment.  Also, the Veteran has not been frequently hospitalized due to his mental disorder, and while there has been interference with employment due to his major depressive disorder, there has been no showing of marked interference. Thus, the Board concludes that criteria for referral for the assignment of an extraschedular disability rating are not met, and the Board declines to remand this matter for referral for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) ; Thun v. Peake, supra.

In addition, the Veteran has not contended that he cannot work due to this service-connected disorder and, therefore, the Board does not find that the record has raised an implied claim for a total disability rating based on individual unemployability (TDIU) pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

A 70 percent, but not greater, rating for major depressive disorder is granted, subject to the laws and regulations governing the payment of monetary benefits. 




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


